Citation Nr: 1104963	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  04-38 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Sons, Appellant's Daughter


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to July 1961.  
He died in April 2003, and the appellant is his surviving spouse.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Boston, Massachusetts 
(RO).  This case was remanded by the Board in July 2006 for 
additional development.

In a December 2009 decision, the Board denied four separate 
claims, including entitlement to service connection for the cause 
of the Veteran's death.  The appellant appealed this decision to 
the United States Court of Appeals for Veterans Claims (Court).  
Based on a May 2010 Joint Motion for Remand (Joint Motion), the 
Court remanded this appeal in May 2010 for development in 
compliance with the Joint Motion.  The appeal is remanded to the 
RO via the Appeals Management Center, in Washington, DC.


VACATUR

VA regulations provide that an appellate decision may be vacated 
by the Board at any time upon the request of the appellant or her 
representative, or on the Board's own motion when there has been 
a denial of due process.  38 C.F.R. § 20.904(a) (2010).  Here, 
the Court remanded the Board's decision with respect to the claim 
of entitlement to service connection for the cause of the 
Veteran's death, finding that the VA medical opinion on which the 
Board's December 2009 decision relied failed to clearly opine as 
to whether a service-connected disability contributed to the 
cause of the Veteran's death.  Therefore, the Joint Motion found 
that the Board decision of December 30, 2009 failed to provide 
the appellant due process under the law.  Accordingly, in order 
to prevent prejudice to the appellant, the part of the December 
30, 2009 decision of the Board that denied entitlement to service 
connection for the cause of the Veteran's death must be vacated, 
and a new decision will be entered as if that part of the 
December 30, 2009 decision by the Board had never been issued.


ORDER

The part of the December 30, 2009 decision of the Board that 
denied entitlement to service connection for the cause of the 
Veteran's death is vacated.


REMAND

As noted in the Introduction above, the Court's May 2010 order 
remanded the claim of entitlement to service connection for the 
cause of the Veteran's death to the Board for readjudication 
consistent with the May 2010 Joint Motion.  The Joint Motion 
stated that readjudication of the claim was required because the 
March 2008 VA medical opinion, which the Board relied upon in the 
December 2009 decision, was inadequate.  Specifically, the Joint 
Motion stated that, while the March 2008 VA medical opinion 
stated that it was not likely that the Veteran's pulmonary 
disorder caused his death, the opinion failed to clearly opine as 
to whether the pulmonary disorder contributed to the cause of the 
Veteran's death in accordance with the provisions of 38 C.F.R. 
§ 3.312(c)(3) (2010).  As such, the claim must be remanded for a 
new medical opinion as the March 2008 VA medical opinion was 
inadequate.  38 C.F.R. §§ 3.312(c)(3); 3.159(c)(4) (2010); Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that if VA 
provides the appellant with an examination, the examination must 
be adequate).

Accordingly, the case is remanded for the following actions:

1.	The RO must make arrangements to obtain 
a VA medical opinion from an 
appropriate specialist as to whether 
the Veteran's service-connected 
pulmonary disability caused or 
contributed substantially or materially 
to the cause of his death.  The claims 
file must be made available to and 
reviewed by the examiner.  Thereafter, 
based upon review of the service and 
post-service medical records, the 
examiner must provide an opinion as to 
whether the Veteran's service-connected 
pulmonary disability caused or 
contributed substantially or materially 
to the cause of his death.  In 
providing this opinion, the examiner 
must state whether the Veteran's 
service-connected pulmonary disability 
(1) contributed substantially or 
materially to the Veteran's death, (2) 
combined with another disability to 
cause the Veteran's death, (3) aided or 
lent assistance to the production of 
death, and (4) caused debilitating 
effects and general impairment of 
health to an extent that rendered the 
Veteran materially less capable of 
resisting the effects of the primary 
cause of his death.  Any opinion 
provided must include an explanation of 
the basis for the opinion.  If any of 
the above requested opinions cannot be 
made without resort to speculation, the 
examiner must state this and 
specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report must be typed.

2.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the appellant and her 
representative must be provided a 
supplemental statement of the case.  
After the appellant and her 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


